PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/895,772
Filing Date: 13 Feb 2018
Appellant(s): Brechon, Gerald, A.



__________________
Timothy P. Naill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections.”  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  MPEP 2111.03.III.  Even if “consisting essentially of” was read as limiting the scope of the claim to the specified materials, the term “sections” is so broad that it can include virtually anything.  Additionally, claim further attempt to add “an inlet” and “a distal end” as elements of the distribution rail.  Therefore, it is uncertain what is excluded by the transitional phrase “consisting essentially of.”  

Regarding claim 5, if the transitional phrase “consisting essentially of” of claim 1 limits the scope of the claim to the specified materials, claim 5 attempts to add another element to the foldable distribution rail, i.e., the addition of an rubber joint.  The rubber joint is an element of the distribution rail as disclosed in paragraph 0070.
Claim 6 recites the limitation "turbine style flow meter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections.”  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  MPEP 2111.03.III.  Even if “consisting essentially of” was read as limiting the scope of the claim to the specified materials, the term “sections” is so broad that it can include virtually anything.  Additionally, claim further attempt to add “an inlet” and “a distal end” as elements of the distribution rail.  Therefore, it is uncertain what is excluded by the transitional phrase “consisting essentially of.”  

(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton (3,339,843) in view of Smeller et al. (4,735,365). 
Horton discloses an apparatus comprising:
a foldable distribution rail 20;
wherein the foldable distribution rail consists essentially of a plurality of sections (arm extensions 34 and center section) and a decreasing inner diameter (smaller hose 30 has a smaller inner diameter than conduit 28) from an inlet (where conduit 28 connects to boom 20) of the distribution rail to a distal end (end having nozzles 32) of the distribution rail.
Horton discloses the limitations of the claimed invention with the exception of the plurality of sections being stainless steel.  Stainless steel is a well known material as evidenced by Smeller et al.  Smeller et al. disclose, in column 7, lines 34-39, the use of stainless steel to reduce corrosion when corrosive water is used.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the plurality of sections of Horton from stainless steel as taught by Smeller et al. to reduce corrosion.
Regarding claim 15, the claim further limits the non-positively recited limitation “the liquid.”  The liquid is merely recited as intended use.  The device of Horton has the capability of spraying Ammonium Nitrate.

Claim(s) 1-6, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (4,960,242) in view of Smeller et al. (4,735,365). 
Regarding claim 1, Larson discloses an apparatus comprising:
a foldable distribution rail 20, 21, 95, 76;

Larson discloses the limitations of the claimed invention with the exception of the plurality of sections being stainless steel.  Stainless steel is a well known material as evidenced by Smeller et al.  Smeller et al. disclose, in column 7, lines 34-39, the use of stainless steel to reduce corrosion when corrosive water is used.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the plurality of sections of Larson from stainless steel as taught by Smeller et al. to reduce corrosion.
Regarding claim 2, Larson further discloses:
a plurality of control valves 110 downstream of the foldable distribution rail;
a plurality of distributor pipes (pipe/passage downstream of end surface 133A of valve rod 133) downstream of the plurality of control valves;
a plurality of spray nozzles (outlet of nozzles 25) downstream of the plurality of distributor pipes;
wherein each respective one of the plurality of control valves is fluidly connected in series to a respective one of the plurality of distributor pipes and each respective one of the plurality of distributor pipes is fluidly connected in series with a respective one of the plurality of spray nozzles.
Regarding claim 3, Larson discloses the limitations of the claimed invention with the exception of each one of the plurality of distributor pipes being stainless steel.  Stainless steel is a 
Regarding claim 4, Larson further discloses an eccentric reducer 39, 94.
Regarding claim 5, Larson further discloses a rubber joint 91, 92.  Even if hoses 91, 92 are not rubber, rubber hoses are well known.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the hoses of Larson from rubber for increased flexibility and durability.
Regarding claim 6, Larson further discloses a pump 15.  Larson does not disclose a pressure regulating valve or a turbine style flow meter.  Pressure regulating valve and turbine style flow meter are well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a aressure regulating valve and a turbine style flow meter upstream of the foldable distribution rail in the device of Larson to regulate/monitor the asphalt flow from the pump.
Regarding claim 15, the claim further limits the non-positively recited limitation “the liquid.”  The liquid is merely recited as intended use.  The device of Larson has the capability of spraying Ammonium Nitrate.
Regarding claim 16, see the explanation for claims 1, 2 and 6 above.
Regarding claim 18, Larson discloses the limitations of the claimed invention with the exception of each one of the plurality of distributor pipes being stainless steel.  Stainless steel is a well known material as evidenced by Smeller et al.  Smeller et al. disclose, in column 7, lines 34-.

(2) Response to Argument

Appeal Brief Section I.1.
As an initial matter, claim 1 has been interpreted as follows.
Claim 1 recites “wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections and has a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail.”  Sentence construction and grammar dictate that the phrase “and has a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail” refers to the “foldable distribution rail” and NOT the “plurality of stainless steel section.”  The verb “has” parallels the verb “consists.”  Also, the verb “has” is a singular form.  The “plurality” in “a plurality of stainless steel sections denotes many, i.e., plural.  A singular verb must be used with the singular foldable distribution rail.  Therefore, claim 1 must be interpreted the same as claim 16 which recites “the foldable distribution rail having a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail.  As such, the plurality of stainless steel section, the decreasing inner diameter, the inlet and the distal end are all distinct and separate elements of the foldable distribution rail.

Even though the transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP 2111.03.III.  The specification and the claims are absent a clear indication of what the basic and novel characteristics actually are.  The specification does not make it clear what it regards as constituting a material change in the basic and novel characteristics of the invention.  Appellant did not even consider this issue when filing the current Application.  This is evidenced by the claims, as originally filed, which recited that the foldable distribution rail comprised of a plurality of stainless steel sections.  The specification also disclosed, in paragraph 0029, “[t]he foldable distribution rail is comprised of a plurality of stainless steel sections…” emphasis added.  There can be no material change in the basic and novel characteristics of the invention because the invention as originally claimed and disclosed was open ended and can have any additional elements.  Yet, Appellant now argues that the claimed invention should be given a middle ground interpretation and can include other elements not in the claim that do not have a material effect on the basic and novel characteristics of the foldable distribution rail.  Appellant’s Application provides no disclosure of what other elements do or do not have a material effect on the basic and novel characteristics of the foldable distribution rail.  Appellant merely argues that neither Horton’s conduit 28 nor hose 30 form part 
Appellant argues the meaning of the term “sections” and points to the disclosure of pipes sections in the specification, paragraphs 0069-0070.  Paragraphs 0069-0070 are directed to figure 6, a non-elected species.  Appellant artificially limits the term “sections.”  Although the claims must be given their broadest reasonable interpretation consistent with the specification, the specification cannot be read into the claims as a limitation.  Appellant is reading the specification into the claim as a limitation.  The term “sections” is not limited to pipe sections.  The specification does not provide such limiting definition, and the term “pipe” does not appear in the claims to further limit the plurality of stainless steel sections.  The specification disclose, in paragraph 0061, spray sections 301-306.  It further discloses that the spray sections may have a first channel radius, a second channel radius, a third channel radius, etc.  The spray sections are 
Appellant argues that indefiniteness of claims 4 and 5.  Claims 4 and 5 have been rejected as being indefinite because the metes and bounds of the transitional phrase cannot be determined based on Appellant’s argument of the transitional phrase. 

Appeal Brief Section I.2.
Appellant argues that the after final amendment should be entered.  The denial of entry of an after final amendment is not an appealable matter.  It is a petitionable matter.
In claim 6, line 5, the recitation “turbine style flow meter” lacks sufficient antecedent basis.  Claim 6 fails to introduce “a turbine style flow meter” and claim 6 does not have an inherent single turbine style flow meter that would be understood by one of ordinary skill in the art, such as the center of a sphere.  In the claim amendment filed on September 8, 2020, Appellant specifically changed “a turbine style flow meter” in line 4 to “a turbine flow meter,” but Appellant did not change the recitation “turbine style flow meter” in line 6.  Whether intentional or accidental, the recitation “turbine style flow meter” lacks sufficient antecedent basis.
Additionally, the term “style” is indefinite as outlined in the Non-Final Rejection mailed on June 8, 2020, paragraph 7 and MPEP 2173.05(b)III and IV.

Appellant argues that in light of claim 1’s recitation of “consisting essentially of,” elements upstream of Horton’s sections 34, namely conduit 28 and hoses 30 cannot be part of its distribution rail.  Appellant is mistaken.  Claim 1 recites “wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections and has a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail.”  As indicated supra, sentence structure and grammar dictate Claim 1 be interpreted as: the foldable distribution rail consists essentially of a plurality of stainless steel sections and the foldable distribution rail has a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail.  The verb “has” parallels the verb “consists.”   Claim 1 must be interpreted in such manner which is also consistent with claim 16 which explicitly states as such.  Therefore, “a plurality of stainless steel sections,” “a decreasing inner diameter,” “an inlet” and “a distal end” are elements of the distribution rail.  The decreasing inner diameter, the inlet and the distal end are distinct and separate elements from the plurality of stainless steel sections.  Appellant appears to be arguing that the “decreasing inner diameter,” the “inlet” and the “distal end” are elements of the stainless steel sections.  Claim 1 does NOT read and cannot be interpreted as:
wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections having a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail; or
wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections which has a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail; or

wherein the foldable distribution rail consists essentially of a plurality of stainless steel sections and the plurality has a decreasing inner diameter from an inlet of the distribution rail to a distal end of the distribution rail.
These four alternative claim/sentence construction are completely different from current claim 1.  Whether the decreasing inner diameter is upstream of the stainless steel sections is irrelevant.  The claim does not limit the position of the decreasing inner diameter relative to the sections.  The claim does require the foldable distribution rail to have (whether open ended, or partially open ended) (1) a plurality of stainless steel sections and (2) a decreasing inner diameter from (3) an inlet of the distribution rail to (4) a distal end of the distribution rail.  Horton discloses a foldable distribution rail 20 consisting essentially of a plurality of sections (arm extensions 34 and center section) and the foldable distribution rail 20 has a decreasing inner diameter (smaller hose 30 has a smaller inner diameter than conduit 28) from an inlet (where conduit 28 connects to boom 20) of the distribution rail to a distal end (end having nozzles 32) of the distribution rail 20.  
Appellant argues that Horton does not disclose that the sections 34 decreases in diameter or that end nozzles 32 decreases in diameter.  Appellant is mistaken.  The claims do not require the sections to decrease in inner diameter.  Claims 1 and 16 require the decreasing inner diameter to be a separate and distinct element from the plurality of stainless steel sections.  Horton discloses, in col. 3, ll. 10-13, that conduit 28 is coupled to a plurality of smaller hoses 30.  In the figure 1, three hoses 30 are connected to one conduit 28.  Where hoses 30 connect to conduit 28, 

Appeal Brief Section I.4.
Appellant argues that Larson’s hoses 20 and 21 do not form any part of a folding distribution rail.  In Larson, the foldable (extendable and retractable) distribution rail consists essentially of a plurality of sections (20, 95, 76 and 21, 95, 76).  One section is formed by elements 20, 95 and 76.  Another section is formed by elements 21, 95 and 76.  The claims do not limit what makes up each stainless steel section in the plurality of stainless steel sections.  As indicated supra, the term sections is limited to a plurality of distinct parts or subdivisions of anything that are stainless steel.

For the above reasons, it is believed that the rejections should be sustained.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753         
                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.